257 F.2d 810
UNITED STATES of America, Appellant,v.J. M. ROARK et al.
No. 15994.
United States Court of Appeals Eighth Circuit.
June 3, 1958.

Edward L. Scheufler, U.S. Atty., and Horace Warren Kimbrell, Asst. U.S. Atty., Kansas City, Mo., for appellant.
C. E. Ruyle, Slankard, Ruyle & Henry, Neosho, Mo., William H. Curtis, Morrison, Hecker, Buck, Cozad & Rogers, Joseph R. Stewart and Joseph E. Stevens, Jr., and Lathrop, Righter, Blackwell, Gordon & Parker, Kansas City, Mo., for appellees.
PER CURIAM.


1
Appeal from District Court dismissed as premature, without prejudice, and cause remanded to District Court, on motion of appellant.